Case 1:14-cr-00100-SPW Document 57 Filed 04/23/20 Page 1 of 3

FILED

APR 26 2020

Clerk, U S District Court

IN THE UNITED STATES DISTRICT COURT —“bisiict ot wontara
FOR THE DISTRICT OF MONTANA iting

BILLINGS DIVISION
UNITED STATES OF AMERICA,
Case No. CR 14-100-BLG-SPW
Plaintiff,
VS. ORDER
SCHUYLER STEWART ZWAR,
Defendant.

 

 

On April 10, 2020 an Administrative Order amending and superseding the
Administrative Order filed on March 27, 2020 was filed by Chief Judge Morris
regarding COVID-19 and the advised precautions to reduce the possibility of
exposure to the virus and slow the spread of the disease. On March 27, 2020 the
President signed into law the CARES Act, H.R. 748. Subject to the Judicial
Conference of the United States finding that “emergency conditions due to the
national emergency declared by the President” will “materially affect the
functioning of either the Federal courts generally or a particular district court of the
United States,” the Chief Judge hereby authorizes “the use of video

teleconferencing, or telephone conferencing if video teleconferencing is not
Case 1:14-cr-00100-SPW Document 57 Filed 04/23/20 Page 2 of 3

reasonably available,” for the ten types of criminal procedures enumerated in
Section 15002(b)(1) of the CARES Act.

See also The President’s Coronavirus Guidelines for America, CDC, 2 (2020),
(recommending canceling events involving ten or more _ people)
https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-

guidance 8.5x1]1 315PM.pdf

 

It has been brought to the Court’s attention that Defendant is being transported
from the Crossroads Correctional Facility to Yellowstone County Detention Facility.
Therefore,

IT IS HEREBY ORDERED that the Competency Hearing and Revocation
Hearing set for Wednesday, April 29, 2020 at 10:00 a.m. are VACATED.

IT IS FURTHER ORDERED that the Competency Hearing and Revocation
Hearing are RESET VIA VIDEO from the Yellowstone County Detention
Facility on Wednesday, April 29, 2020 at 2:00 p.m. Counsel may appear in the
Snowy Mountains Courtroom thirty (30) minutes prior to the hearing to video
conference with Defendant. If the defendant objects to this hearing being held via
video, he must file a motion to continue the hearing to allow time for the defendant

to be transported.
Case 1:14-cr-00100-SPW Document 57 Filed 04/23/20 Page 3 of 3

The Clerk of Court is directed to notify counsel and the U.S. Marshals Service

of the making of this Order.

DATED this «23 “day of April, 2029.
A L (bitin

’ SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE
